DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/10/2021 has been entered.  Claims 2-6, 9-11, and 15-16 have been canceled.  Claims 18-25 were previously cancelled. Accordingly, claims 1, 7-8, 12-14, and 17 are currently pending in the application.  
Allowable Subject Matter
Claims 1, 7-8, 12-14, and 17 are allowed.
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method for calibrating print heads for a 3D printer as instantly claimed is that while the prior art Bradshaw (US 2001/0035886 - of record) in view of Werner (US 2009/0231374 - of record)  teaches that printing a first calibration pattern to form an arc pattern using one nozzle of a given printing head, printing a second calibration pattern to form an X-Y alignment pattern, and printing a third calibration pattern to form a printing head pattern, said third calibration pattern being formed by printing drops from a plurality of nozzles of a plurality of printing heads are known calibration methods, it does not teach or suggest that measuring actual positions of drops in said first, second and third patterns respectively; calculating deviations of said measured actual positions from expected positions; calculating calibration position parameters to correct for said deviations; and using said calibration parameters to provide a modified print file for printing, the modified print file defining nozzle print positions to correct for said deviations.
Claims 7-8, 12-14, and 17 are allowed because the claims are dependent upon allowable independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M. NELSON/Examiner, Art Unit 1743                               

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743